             Entered on Docket July 14, 2020
                                                               Below is the Order of the Court.


 1
                                                                ___________________
 2
                                                                Christopher M. Alston
 3                                                              U.S. Bankruptcy Judge
                                                                (Dated as of Entered on Docket date above)
 4

 5

 6
          _______________________________________________________________
 7

 8

 9

10

11
     CHRISTOPHER M. ALSTON
     Bankruptcy Judge
12   United States Courthouse
     700 Stewart Street, Suite 6301
13
     Seattle, WA 98101
14   206-370-5330

15
                             UNITED STATES BANKRUPTCY COURT FOR THE
16
                            WESTERN DISTRICT OF WASHINGTON AT SEATTLE
17

18
     In re                                             Chapter 11
19

20   V S Investment Assoc LLC,                         Case No. 20-11541

21                                                     ORDER SETTING DEADLINE FOR FILING OF
                                                       PLAN AND DISCLOSURE STATEMENT
22
                                Debtor.
23

24               This matter came before the Court at the hearing held on July 10, 2020, and good cause
25   appearing therefore,
26               IT IS ORDERED that:
27   1.          The Debtor shall file a plan and disclosure statement by October 30, 2020, or

28
                 alternatively, a letter explaining why a plan and disclosure statement are not ready and



     Order - 1


       Case 20-11541-CMA             Doc 46     Filed 07/14/20      Ent. 07/14/20 15:20:09          Pg. 1 of 2
                                                               Below is the Order of the Court.


                 otherwise describing the status of the case. This court-ordered deadline shall not extend
 1
                 or waive any deadline for the filing of a plan that may be applicable to the debtor under
 2
                 11 U.S.C. § 362(d)(3), or relating to the exclusivity period under 11 U.S.C. § 1121(b).
 3
     2.          The deadline for non-governmental creditors to file proofs of claim is September 28,
 4
                 2020, see Fed. R. Bankr. P. 3003(c)(3).
 5
                                               ///END OF ORDER///
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Order - 2


       Case 20-11541-CMA             Doc 46     Filed 07/14/20     Ent. 07/14/20 15:20:09       Pg. 2 of 2
